Title: [Diary entry: 7 April 1786]
From: Washington, George
To: 

Friday 7th. Thermometer at 50 in the morng.— at Noon and 52 at Night. Rid to Muddy hole Plantation and finding the ground which had been twice plowed to make my experiments in there middling dry in some places, though wet in others, I tried my drill or Barrel plow; which requiring some alteration in the harrow, obliged me to bring it to the Smiths shop. This suspended any further operation with it to day. No fish caught to day, of neither Herring or shad.  Set my Brick layer to getting sand & preparing for laying brick on Monday. Mr. George Washington went to Alexandria and engaged 100,000 Herrings to Smith and Douglas (if caught) at 5/ pr. thousand.